J%í5ge- B'kecio
delivered- the opinion, of- tlie Court.
This bill in-chancery was-filed by Watson-, seeking to-be relieved against a judgment .which Brown'h'ad-recovered against him--for $75. The Court below perpetually injoined thejudgment, and Brow-n has brought the case •to-this' Court-. ■
In view of the allegations, in the bill .and the admissions-in the'answer, it may be assumed, that the note, upomwhich the judgment was rendered, was given under the circumstances and for the consideration- following.; Brown and Watson made a contract for a horse race, Watson staked up a horse against a certain amount of money staked by Brown-, the horse or the money to b©*589forfeited as Watson or Brown might fail to run the race upon the terms agreed. Whether the horse was bet upon the race does not very clearly appear; the presumption is authorized that be, was. Watson failed to run the race according to the contract, and the horse was given up as the forfeit, to Brown. Some months afterwards he sold him to Watson and ■ took the note in question, for the price or consideration.
B. Sand W. bet upon a hoise race, B. won W’s.. horse as a torfeituponW’s. failure to run, some months afterwards W. bought the horse of B. and gave his note — Held that this transaction is subject to the statute against gaming, and the Chancellor will relieve against the note.
^ Harlan Craddock for plaintiff; Cates fy Lindsey for defendant. '
The only question tó be' considered is, whether upon .this state of fact the complainant was .entit-led to relief.
It is the opinion of. this Court he was,
■' If the hoise was bet upon the race, he was, in effect, won by Brown by the failure of Watson to run it; If he was not, it may be assumed that other property or money was bet, or to be bet, and that the horse was staked 'up as part of the contract in regard to the race, and was obtained by Brown for no other consideration than the failure of Watson to comply with it. The contract is prohibited by law, and.the failure to comply' wdth it constituted no. valid consideration for the horse.
. The horse, was not lost by Watson in point of fact, upon the race, because it was riot run, but he was lost upon the agreement to run the race. The losing on the one’side and the winning on the other, resulted from ah illegal contract, and virtually from betting upon a horse race. The transaction was against the policy of- the statute of 1833, (1 Stat. Laws, 758,) and comes, we think, within the spirit of its inhibitions. ’.Under that statute, according to the construction given t.o it by this Court, McKinney vs Pope’s, administrator, (3 B. Monroe, 93,) we are of opinion a Court of Equity had jurisdiction tp grant the relief sought in this case, and thát there is no error in the decree. ; .
Wherefore, the decree is affirmed.